Cite as 2022 Ark. App. 129
                  ARKANSAS COURT OF APPEALS
                                     DIVISION III
                                      No. E-21-329



 KEVIN BENNETT                               Opinion Delivered March   16, 2022
                              APPELLANT
                                             APPEAL FROM THE ARKANSAS
                                             BOARD OF REVIEW
 V.                                          [NO. 2021-BR-01034]

 DIRECTOR, ARKANSAS
 DEPARTMENT OF COMMERCE,
 DIVISION OF WORKFORCE
 SERVICES                       REVERSED AND REMANDED
                       APPELLEE



                         RAYMOND R. ABRAMSON, Judge

      Kevin Bennett challenges a determination by the Arkansas Board of Review that his

untimely appeal for Pandemic Unemployment Assistance (PUA) was due to a circumstance

that he could control. In doing so, the Board affirmed and adopted the Appeal Tribunal’s

decision that denied Bennett PUA benefits, finding that he was not a covered individual

within the meaning of the CARES Act.1




      1
        PUA is one of the federal financial-assistance programs that the United States
Congress enacted to provide additional unemployment benefits to help individuals bridge
financial hardships that the COVID-19 pandemic caused. See Coronavirus Aid, Relief, and
Economic Security (CARES) Act, Pub. L. No. 116-136, 134 Stat. 281 (2020) (codified at 15
U.S.C. §§ 9021–9034).
       In his petition to this court, Bennett asserts that he was hospitalized with a diagnosis

of COVID-19 and was not allowed to return to work until he obtained a negative test.

Bennett filed for both state unemployment insurance benefits (regular benefits) and federal

PUA benefits; on August 28, 2020, a notice of determination was mailed to Bennett

informing him that he was not a “covered individual” under the CARES Act. That meant

he was ineligible for PUA benefits.

       However, Bennett testified that he believed he needed to await a regular benefit

determination before he could file an appeal.2 Bennett testified that the letter instructed him

to wait for the regular-benefit determination before further pursuing PUA. In November

2020, Bennett received a notice of determination denying him regular benefits, which he

appealed to the Board on November 19. Because November 19 is more than twenty days

after August 28, the Board dismissed it as untimely pursuant to Paulino v. Daniels, 269 Ark.

676, 599 S.W.2d 760 (Ark. App. 1980). This appeal followed.

       We have recently addressed the discrepancies and confusion surrounding the

timelines of filing appeals in light of a PUA determination versus other unemployment

claims. See Sharum v. Ark. Dep’t of Com., 2022 Ark. App. 96, ___ S.W.3d ___. For the reasons




       2
        The Board’s decision notes that Bennett based “his belief on a letter that he said he
received.” In the record before us, there is a letter to Bennett dated July 24, 2020, from the
Arkansas Department of Commerce, Division of Workforce Services, that states he was
“likely eligible for regular Unemployment Insurance benefits or Pandemic Emergency
Unemployment Compensation in lieu of Pandemic Unemployment Assistance. For that
reason, your claim is on hold.”

                                              2
outlined in Sharum, we hold that the Board erred in finding that the lateness of Bennett’s

appeal was not due to circumstances beyond his control.

       Specifically, the Appeal Tribunal found that Bennett “was instructed to wait waiting

[sic] on a denial for regular unemployment benefits prior to filing an appeal. The appeal

rights had exhausted by the time the determination was received.” Our court has termed this

the “Paulino vortex.” Sharum, supra.

       We reverse the Board of Review’s decision that Bennett’s untimely appeal of the

August 28 PUA determination was because his tardiness was within his control. It was not.

We therefore remand this case to the Board of Review and direct it to reconsider Bennett’s

PUA claim on its merit.

       Reversed and remanded.

       VIRDEN and MURPHY, JJ., agree.

       Kevin Bennett, pro se appellant.

       Cynthia L. Uhrynowycz, Associate General Counsel, for appellee.




                                            3